DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Suggestions
The Examiner suggests removing the term “snuggly” from claim 9.  While this term is not necessarily indefinite, it is might lead to some confusion about the scope of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6–9 and 26–30 are rejected under 35 U.S.C. 103 as being unpatentable over Loughran, US 2020/0121004 A1 in view of Duffy, US 2015/0059774 A1.
Regarding claim 1, Loughran discloses a facial mask 100, which reads on the claimed “removable facemask insert.”  See Loughran Fig. 1A, [0042].
The facial mask 100 comprises a mask material 102, which reads on the “layer of air filter material.”  See Loughran Fig. 1A, [0042].  The outer periphery of the mask material 102 reads on the “periphery.”  The limitation requiring that the periphery is “located inside or beneath a surgical-type facemask” fails to patentably distinguish over the prior art, because the surgical-type facemask is not a positively recited structural element of the claimed device.  See MPEP 2115.  Note also that a surgical mask could be placed over the facial mask 100, as “double masking” is a common practice.
The facial mask 100 comprises a foam sealer 104, made of a compressible foam material, coupled to the mask material 102.  See Loughran Figs. 1A, 2B, [0043].  The foam sealer 104 reads on the “strip of compressible foam material.”  The foam sealer 104 is proximate and inside the periphery of the mask material 102, because the foam sealer 104 is attached to all the borders of the mask material 102.  Id.  Note that this is the same configuration illustrated in Fig. 6 of the Applicant’s disclosure. 
The foam sealer 104 circles the periphery of the mask material 102, as seen in Fig. 1A.

    PNG
    media_image1.png
    1036
    1524
    media_image1.png
    Greyscale


Loughran differs from claim 1 because it fails to disclose a gap at a midline of an upper edge of the outer periphery of the mask material 102 where the foam sealer 104 is absent creating a space to accommodate the nose of the user, as claimed.
But the foam sealer 104 is provided to form a tight seal around the nose.  See Loughran [0032].
Duffy discloses a facemask respirator 10 comprising a nose notch 52 formed in the perimeter of the respirator 10.  See Duffy Fig. 6, [0045], [0067].  The nose notch 52 is beneficial because it improves the comfort and sealing of the respirator 10 to the face of the wearer.  Id. at [0045], [0070]. 

    PNG
    media_image2.png
    778
    920
    media_image2.png
    Greyscale

It would have been obvious to provide a nose notch in the foam sealer 104 of Loughran, in order to improve the comfort and sealing of the facial mask 100 to the user’s face.
With this modification, the ends of the foam sealer 104 proximate the nose would be substantially horizontal to each side of the nose during use, because this configuration is illustrated in Fig. 6 of Duffy.  Also, the nose notch 52 can have various shapes, depending on the size and shape of the nose of the user.  See Duffy [0071].  Therefore, even if Fig. 6 of Duffy does not show the horizontal configuration as claimed, it would have been obvious to change the shape of the nose notch 52 to have this structure, depending on the size and shape of the user’s nose.
Regarding claim 6, the foam sealer 104 of Loughran has a thickness (i.e., a depth) of 0.5 inch, which is within the claimed range of 0.25 to 0.75 inches. See Loughran [0034].  
The reference does not disclose the height of the foam sealer.  
But the foam sealer has a sufficient height to prevent germs and bodily fluids to from escaping around the perimeter of the facemask, while not being so large as to block the filter area of the facemask.  Loughran [0034].  Therefore, it would have been obvious to use routine experimentation to determine the optimal height of the material to prevent germs and fluid from escaping the mask, while also providing sufficient filter area for a user to breathe.  MPEP 2144.05(II).  
Regarding claim 7, the foam sealer 104 Loughran can be manufactured from closed cell polyurethane.  Loughran [0057], [0058].
Regarding claim 8, the nose notch 52 has a width from 10 to 50 mm, which converts to 0.394 to 1.97 in.  See Duffy [0072].  The prior art range is within the claimed range of 0.375 to 2.0 inches.
Regarding claim 9, the nose notch 52 of Duffy allows the upper interior perimeter 24a of the respirator 10 to wrap around the top of a nose of a user, while applying ends of the interior perimeter to seal the respirator 10 to the nose.  See Duffy [0008], [0066].  Therefore, when this notch 52 is provided in the foam sealer 104 of Loughran, the notch 52 will perform in the manner described in claim 9.
Regarding claim 26, Loughran discloses a facial mask 100, which reads on the claimed “insert for a facemask.”  See Loughran Fig. 1A, [0042].
The facial mask 100 comprises a mask material 102, which reads on the “layer of filter media.”  See Loughran Fig. 1A, [0042].  The outside surface of the mask material 102 when the mask 100 is worn by a user reads on the “first surface.”  The inside surface of the mask 100 when it is worn by the user reads on the “second surface.”  The outer periphery of the mask material 102 reads on the “periphery.”
The facial mask 100 also comprises a foam sealer 104, which is made of a compressible foam material, and which is coupled to the mask material 102.  See Loughran Fig. 1A, 2B, [0043].  The foam sealer 104 reads on the “peripheral gasket of compressible foam.”  The foam sealer 104 is proximate and inside the periphery of the mask material 102, because the foam sealer 104 is attached to all the borders of the mask material 102.  Id.  Note that this is the same configuration illustrated in Fig. 6 of the Applicant’s disclosure.  The foam sealer 104 circles the periphery of the mask material 102, as seen in Fig. 1A.  
The foam sealer 104 is configured to seat against the chin of a user above the chin bone, because it creates a seal around the face.  See Loughran [0032].  The thickness of the foam sealer 104 elevates the mask material 102 off of the lips and mouth to define a breathing chamber in front of the user’s face.  Note that the limitations describing the gasket being configured to seat against the chin of a user, fail to patentably distinguish over the prior art because they describe the intended use of the device rather than its structure.  See MPEP 2114(II).

    PNG
    media_image1.png
    1036
    1524
    media_image1.png
    Greyscale


Loughran differs from claim 26 because it fails to disclose a gap at a midline of an upper edge of the outer periphery of the mask material 102 where the foam sealer 104 is absent creating a space to accommodate the nose of the user, as claimed.
But the foam sealer 104 is provided to form a tight seal around the nose.  See Loughran [0032].
Duffy discloses a facemask respirator 10 comprising a nose notch 52 formed in the perimeter of the respirator 10.  See Duffy Fig. 6, [0045], [0067].  The nose notch 52 is beneficial because it improves the comfort and sealing of the respirator 10 to the face of the wearer.  Id. at [0045], [0070]. 

    PNG
    media_image2.png
    778
    920
    media_image2.png
    Greyscale

It would have been obvious to provide a nose notch in the foam sealer 104 of Loughran, in order to improve the comfort and sealing of the facial mask 100 to the user’s face.
With this modification, the ends of the foam sealer 104 proximate the nose would be substantially horizontal to each side of the nose during use, because this configuration is illustrated in Fig. 6 of Duffy.  Also, the nose notch 52 can have various shapes, depending on the size and shape of the nose of the user.  See Duffy [0071].  Therefore, even if Fig. 6 of Duffy does not show the horizontal configuration as claimed, it would have been obvious to change the shape of the nose notch 52 to have this structure, depending on the size and shape of the user’s nose.
Regarding claim 27, the periphery of the mask material 102 in Loughran has a length, as seen in Fig. 1A.  The nose notch 52 of Duffy has a gap length, which is the width of the notch 52.  See Duffy Fig. 5, [0072].  The nose notch 52 has a width so that it can accommodate the nose of the user.  Id. at [0008].  The length of the perimeter of the mask material 102 is large enough to cover the mouth and nose of the user.  See Loughran [0032].  Therefore, it would have been obvious for the width of the nose notch 52 to be between 3 to 15% of the perimeter length of the mask material 102, depending on the size of the mouth and nose of the user.
Regarding claim 28, in Loughran, the mask material 102 is substantially planar, as seen in Fig. 1A.
Regarding claim 29, in Loughran, the compressible foam of the foam sealer 104 includes a strip of compressible cell foam that is substantially planar.  See Loughran Fig. 1A, [0043].
Regarding claim 30, in Loughran, the mask material 102 comprises a substantially uniform cross-section in a superior-inferior and anterior-posterior plane that is perpendicular to a plane of the mask material, as seen in Figs. 1A and 1B.  Note that the cross-section is “substantially” uniform, even with creases 108.  But, also note that the creases can be eliminated by expanding the mask material 102.  See Loughran [0044].
Claims 2–4 are rejected under 35 U.S.C. 103 as being unpatentable over Loughran, US 2020/0121004 A1 in view of Duffy, US 2015/0059774 A1 and in further view of Martin, US 2009/0235934 A1.
Regarding claims 2 and 3, Loughran in view of Duffy teaches the limitations of claim 1, as explained above.
The prior art differs from claims 2 and 3 because it does not disclose that the mask material 102 is a high efficiency material made of nonwoven polypropylene fibers, or that the mask material 102 is an electrostatic filter.  Note that the term “high efficiency” is interpreted as N-95 of greater. See Spec. filed Oct. 23, 2020, [0038].
But he mask material 102 in Loughran can comprise a nonwoven material, and is used to improve the quality of air that is inhaled by the wearer.  See Loughran [0042].
Martin teaches a respirator filtering structure formed from two layers of nonwoven polypropylene fibrous electret (i.e., electrostatic) filter material.  Martin [0084].  The electric filter material of Martin has an N95 efficiency.  Id.  
It would have been obvious to use the nonwoven polypropylene filter material of Martin as the mask material 102 in Loughran, because the mask material 102 is made from a nonwoven material that can be used with facemasks, and Martin’s material is useful for this purpose.  Therefore, this modification represents the selection of a known material based on the suitability of its intended use.  See MPEP 2144.07.
Claim 4 requires for the removable facemask insert of claim 1, the layer of air filter material is laminated to a spunbond scrim fabric made of polypropylene or polyester fibers covering at least a portion of a backside of the layer of air filter material that is directly in front of the user’s mouth.  The term “scrim” is given its plain meaning under the broadest reasonable interpretation because the disclosure does not provide a special definition or disavowal of the term.  MPEP 2111.01.  Scrim is a layer used to provide support for a filter material.
It would have been obvious to use Martin’s filter material as the filter material in Barakat’s filter layer 30 for the reasons stated in the rejection of claims 2 and 3 above.  Martin’s filter material comprises two layers of spunbond polypropylene material that are laminated to one another.  Martin [0084].  The layer covering the backside of the filter material would correspond to the “scrim” of claim 4 because each layer provides at least some structural support for the filter material.  The other layer would correspond to the “air filter material.”
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loughran, US 2020/0121004 A1 in view of Duffy, US 2015/0059774 A1 and in further view of Angadjivand et al., US 2013/0291876 A1.
Regarding claim 5, Loughran in view of Duffy teaches the limitations of claim 1, as explained above.
The prior art differs from claim 5, because Loughran fails to disclose that the mask material 102 has the laminate structure described in the claim.
But Angadjivand discloses a face mask comprising an outer cover layer that acts as a prefilter upstream of the primary filtering layer.  Angadjivand [0079].  The outer cover layer is manufactured from meltblown fibers from polymers such as polypropylene and polyester.  Id. at [0074].  The outer cover layer is laminated to the other layers of the filter material.  Id. at [0106].  
It would have been obvious to laminate the outer cover of Angadjivand onto the mask material 102 of Loughran to provide a prefilter upstream of the mask material 102.  The limitation requiring that the layer of meltblown fabric is “configured to protect the layer of air filter material against salt” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Claim Rejections - 35 USC § 103
Claims 1 and 6–9 are rejected under 35 U.S.C. 103 as being unpatentable over Barakat et al., US 2004/0089304 A1 in view of Loughran, US 2020/0121004 A1 in further view of Duffy, US 2015/0059774 A1.
Regarding claim 1, Barakat discloses a facemask 10, which reads on the claimed “removable facemask insert.”  See Barakat Fig. 1, [0035].  The facemask 10 comprises a filter layer 30 which reads on the “later of air filter material.”  Id.  The filter layer 30 has a periphery located to fit inside or beneath a surgical-type facemask, because a surgical mask could be placed over the facemask 10 when the facemask 10 is worn by a user.  
The facemask 10 also comprises a flange 20 coupled to the filter layer 30.  See Barakat Fig. 1, [0035].  The inner periphery 22 of the flange 20 is inside the outer periphery the filter layer 30 because the inner periphery 22 is attached to the outer periphery of the filter layer 30, as seen in Fig. 2.
The flange 20 circles the periphery of the filter layer 30.  See Barakat Fig. 1.  
The flange 20 serves to seal the facemask 10 to the face of a user.  Id. at [0040].  The flange 20 is proximate to the periphery of the filter layer 30, as seen in Figs. 1 and 2.  At least a portion of the flange 20 extends beyond the periphery of the layer of air filter material, as seen in Fig. 2.  

    PNG
    media_image3.png
    904
    1110
    media_image3.png
    Greyscale


Barakat differs from claim 1 because it fails to disclose that the flange 20 is a strip of compressible foam material with a gap at a midline of an upper edge of its periphery, where the foam is absent creating a space to accommodate the nose of a user, as claimed.
But the flange 20 is used to seal the facemask 10 to the face of a user.  Id. at [0040].  And Barakat teaches that a foam material may be used with the facemask 10 to act as a sealing means.  Id. at [0037].  
Loughran disclsoes a facial mask 100 comprising a foam sealer 104 surrounding the perimeter of the mask 100.  See Loughran Fig. 1A, [0043].  The foam sealer 104 is a strip of compressible foam material, which is used to seal the mask 100 to the user’s face.  Id.  Because Barakat’s flange 20 is used to seal the facemask 10 to the user, with foam being employed for this purpose, it would have been obvious for Barakat’s flange 20 to comprise a strip of compressible foam material, similar to Loughran’s foam sealer 104, because this foam sealer 104 is a strip of compressible foam material used to seal a facemask 100 to a user’s face.  

    PNG
    media_image4.png
    835
    987
    media_image4.png
    Greyscale

Additionally, Duffy discloses a respirator facemask 10 comprising a nose notch 52, which is a void in the perimeter of the respirator 10, created by removing material from the perimeter.  See Duffy Fig. 6, [0066], [0067].  The nose notch 52 is beneficial because it improves the aesthetic look of the respirator 10, while improving its comfort and functionality by reducing bunching of material in the nose region and improving sealing of the respirator to a user’s face.  Id. at [0008].  It would have been obvious to provide a similar nose notch in the strip of foam material provided in Barakat’s flange 20, to provide these benefits.  The nose notch would correspond to the “gap.”

    PNG
    media_image5.png
    803
    1049
    media_image5.png
    Greyscale


When the strip of foam in the flange 20 in Barakat is modified to include the nose notch 52 of Duffy, the ends of the strip proximate to the nose would be substantially horizontal to each side of the nose during use, at least because this configuration is illustrated in Fig. 6 of Duffy.  Also, the nose notch 52 can have various shapes, depending on the size and shape of the nose of the user.  See Duffy [0071].  Therefore, even if Fig. 6 of Duffy does not show the horizontal configuration as claimed, it would have been obvious to change the shape of the nose notch 52 to have this structure, depending on the size and shape of the user’s nose.
Claim 6 requires for the removable facemask insert of claim 1, a depth of the strip of compressible foam is between 0.25 to 0.75 inch and a height of the strip of compressible foam is between 0.25 to 0.75 inch.  The disclosure fails to teach these dimensions as being critical to the claimed invention because there is no evidence that the dimensions produce unexpected results.
Loughran’s foam sealer has a thickness (i.e., depth) of 0.5 inch.  Loughran [0034].  The reference does not disclose the height of the foam sealer.  However, the foam sealer has a sufficient height to prevent germs and bodily fluids to from escaping around the perimeter of the facemask, while not being so large as to block the filter area of the facemask.  Loughran [0034].  Therefore—when Bakarat uses the material of Loughran’s foam sealer as explained above—it would have been obvious to use routine experimentation to determine the optimal height of the material to prevent germs and fluid from escaping the mask, while also providing sufficient filter area for a user to breathe.  MPEP 2144.05(II).  Additionally, because there is no evidence that the claimed dimensions are critical to the claimed invention, the difference between applicant’s invention and the prior art is one of degree rather than kind.  MPEP 2144.05(III).
Claim 7 requires for the removable facemask insert of claim 1, the strip of compressible foam is made from expanded closed cell foam comprising one or more of:  polyvinyl chloride, acrylonitrile butadiene, polyethylene, neoprene, urethane, silicones and blends thereof.
Loughran’s foam sealer can be manufactured from closed cell polyurethane.  Loughran [0057], [0058].
Claim 8 requires for the device of claim 1, the gap is absent in a space between 0.375 and 2.0 inches wide to accommodate the nose of a user.
Duffy’s nose notch 52 has a width from 10 to 50 mm (0.394 to 1.97 in.).  See Duffy [0072].
Claim 9 requires for the removable facemask insert of claim 1, the gap at the midline of the upper edge of the strip of compressible foam allows the layer of air filter material to wrap “snuggly” around the tip of the nose of the user while applying ends of the strip of compressible foam “snuggly” against sides of the nose of the user to create a substantially air tight seal between the facemask filter assembly and the nose.  The term “snuggly” is interpreted to mean sufficiently tight to create a substantially air tight seal between the facemask filter assembly and the nose.  
Duffy’s nose notch 52 allows the upper interior perimeter 24a of the respirator 10 to wrap around the top of a nose of a user, while applying ends of the interior perimeter to seal the respirator 10 to the nose.  See Duffy [0008], [0066].  Therefore, when this notch 52 is provided in the foam strip provided in Barakat’s flange 20, the notch 52 will perform in the manner described in claim 9.
Claims 2–4 are rejected under 35 U.S.C. 103 as being unpatentable over Barakat et al., US 2004/0089304 A1 in view of Loughran, US 2020/0121004 A1 in further view of Duffy, US 2015/0059774 A1 and in further view of Martin, US 2009/0235934 A1.
Claim 2 requires for the device of claim 1, the layer of air filter material is a high efficiency filter made of nonwoven polypropylene fibers.  The term “high efficiency” is interpreted as N-95 of greater. See Spec. filed Oct. 23, 2020, [0038].  Claim 3 requires for the device of claim 3, the layer of air filter material is an electrostatic filter.
Barakat’s filter layer 30 can comprise a nonwoven material, and is used to improve the quality of air that is inhaled by the wearer.  See Barakat [0001], [0053].
Barakat differs from claim 2 because it does not disclose that the filter layer 30 is a high efficiency filter of nonwoven polypropylene fibers.
But in the analogous art of face masks, Martin teaches a respirator filtering structure formed from two layers of nonwoven polypropylene fibrous electret (i.e., electrostatic) filter material.  Martin [0084].  The electric filter material of Martin has an N95 efficiency.  Id.  It would have been obvious to use Martin’s nonwoven polypropylene filter material as the material used to construct Barakat’s filter layer 30, because Barakat’s filter layer 30 is made from a nonwoven material that can be used with facemasks, and Martin’s material is useful for this purpose.  Therefore, this modification represents the selection of a known material based on the suitability of its intended use.  See MPEP 2144.07.
Claim 4 requires for the removable facemask insert of claim 1, the layer of air filter material is laminated to a spunbond scrim fabric made of polypropylene or polyester fibers covering at least a portion of a backside of the layer of air filter material that is directly in front of the user’s mouth.  The term “scrim” is given its plain meaning under the broadest reasonable interpretation because the disclosure does not provide a special definition or disavowal of the term.  MPEP 2111.01.  Scrim is a layer used to provide support for a filter material.
It would have been obvious to use Martin’s filter material as the filter material in Barakat’s filter layer 30 for the reasons stated in the rejection of claims 2 and 3 above.  Martin’s filter material comprises two layers of spunbond polypropylene material that are laminated to one another.  Martin [0084].  The layer covering the backside of the filter material would correspond to the “scrim” of claim 4 because each layer provides at least some structural support for the filter material.  The other layer would correspond to the “air filter material.”
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barakat et al., US 2004/0089304 A1 in view of Loughran, US 2020/0121004 A1 in further view of Duffy, US 2015/0059774 A1 and in further view of Angadjivand et al., US 2013/0291876 A1.
Claim 5 requires for the removable facemask insert of claim 1, the layer of air filter material is laminated to a layer of meltblown nonwoven fabric made of polypropylene or polyester fibers covering an entire front face of the air filter material.  The layer of meltblown fabric is “configured to protect the layer of air filter material against salt.”  
Barakat does not explicitly teach these features.  However, Angadjivand discloses a face mask comprising an outer cover layer that acts as a prefilter upstream of the primary filtering layer.  Angadjivand [0079].  The outer cover layer is manufactured from meltblown fibers from polymers such as polypropylene and polyester.  Id. at [0074].  The outer cover layer is laminated to the other layers of the filter material.  Id. at [0106].  It would have been obvious to laminate Angadjivand’s outer cover onto the filter material in Barakat’s filter layer 40 to provide a prefilter upstream of the filter layer 30.  The limitation requiring that the layer of meltblown fabric is “configured to protect the layer of air filter material against salt” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Claims 26–28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Barakat et al., US 2004/0089304 A1 in view of Duffy, US 2015/0059774 A1.
Regarding claim 26, Barakat discloses a facemask 10, which reads on the claimed “insert filter for a facemask.”  See Barakat Fig. 1, [0035].  The facemask 10 comprises a filter layer 30 (the “layer of filter media”) having a first surface configured to face away from a user when worn and a second surface configured to face towards the user when worn.  Id.  The filter layer 30 has a periphery, as seen in Figs. 1 and 2.  
The facemask 10 also comprises a flange 20 coupled to the filter layer 30.  See Barakat Fig. 1, [0035].  The flange 20 reads on the “peripheral gasket of compressible foam.”  This is because the flange 20 can comprise compressible foam.  Id. at [0037].  The inner periphery 22 of the flange 20 is coupled to the filter layer 30 proximate and inside the outer periphery of the filter layer 30, such that the flange 20 circles the periphery of the filter layer 30 as seen in Fig. 2. The flange 20 is configured to seat against a chin of the user, because the bottom of the flange contacts the chin of a wearer.  Id. at [0040].  This defines a breathing chamber in from of the user’s face, because the filter layer 30 creates a chamber, as seen in Fig. 2.     


    PNG
    media_image6.png
    784
    1503
    media_image6.png
    Greyscale

Barakat differs from claim 26, because it fails to disclose that its flange 20 comprises a gap along a portion of the periphery of the filter media.
But Duffy discloses a respirator 10 comprising a nose notch 52, which is a void in the perimeter of the respirator 10, created by removing material from the perimeter.  See Duffy Fig. 6, [0066], [0067].  The nose notch 52 is beneficial because it improves the aesthetic look of the respirator 10, while improving its comfort and functionality by reducing bunching of material in the nose region and improving sealing of the respirator to a user’s face.  Id. at [0008].  It would have been obvious to provide a similar nose notch in Barakat’s flange 20, to provide these benefits.  The nose notch would correspond to the “gap.”

    PNG
    media_image5.png
    803
    1049
    media_image5.png
    Greyscale

With this modification, the ends of the flange 30 in Barakat where the notch 52 of Duffy is located would be substantially horizontal to each side of the nose during use, at least because this configuration is illustrated in Fig. 6 of Duffy.  Also, the nose notch 52 can have various shapes, depending on the size and shape of the nose of the user.  See Duffy [0071].  Therefore, even if Fig. 6 of Duffy does not show the horizontal configuration as claimed, it would have been obvious to change the shape of the nose notch 52 to have this structure, depending on the size and shape of the user’s nose.
Claim 27 requires for the insert filter of claim 26, the periphery comprises a perimeter length and the gap comprises a gap length.  The gap length is between 3 to 15% of the perimeter length.
In Barakat, the periphery of the filter layer 30 has a length, as seen in Fig. 1.  Duffy’s nose notch 52 has a gap length, which is the width of the notch 52.  See Duffy Fig. 5, [0072].  The nose notch 52 has a width so that it can accommodate the nose of the user.  Id. at [0008].  The length of the perimeter of the filter layer 30 is large enough to cover the mouth and nose of the user.  See Barakat [0036].  Therefore, it would have been obvious for the width of the nose notch to be between 3 to 15% of the perimeter length of the filter layer 30, depending on the size of the mouth and nose of the user.
Claim 28 requires for the device of claim 26, the layer of filter media is substantially planar.
In Barakat, the filter layer 30 is substantially planar, as seen in Fig. 2.
Claim 30 requires for the insert filter of claim 26, the layer of filter material comprises a substantially uniform cross-section in a superior-inferior and anterior-posterior plane that is perpendicular to a plane of the layer of air filter material.
Barakat teaches this feature as seen in Figs. 1 and 2.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Barakat et al., US 2004/0089304 A1 in view of Duffy, US 2015/0059774 A1 and in further view of Loughran, US 2020/0121004 A1 .
Claim 29 requires for the device of claim 26, the peripheral gasket includes a strip of compressible foam that is substantially planar.
It would have been obvious to use Loughran’s foam sealer 104 with Barakat’s flange 20, for reasons similar to those specified in the rejection of claim 1 above.  The foam sealer 104 is a strip of compressible foam that is substantially planar.  See Loughran Fig. 1, [0043].




Response to Arguments
Claim Objections
The Examiner withdraws the objection to claim 26, in light of the amendments.
35 U.S.C. 112(b) Rejections
The amendments to claims 1, 7 and 29 are sufficient to overcome the previous rejections.
35 U.S.C. 103 Rejections
The Applicant argues that claims 1 and 26 are distinguishable over the prior art, asserting that none of the references disclose a strip of compressible foam material with an area where the foam is absent, creating a space to accommodate the nose of a user, so that the ends of the strip proximate the nose are substantially horizontal to each side of nose during use.  See Applicant Rem. filed Oct. 18, 2022 (“Applicant Rem.”) 10.
The Examiner respectfully disagrees.  It would have been obvious to include the nose notch 52 of Duffy in the foam sealer 104 of Loughran and in the gasket 20 of Barakat for the reasons stated above.  See Duffy Fig. 6, [0067].  The ends of the nose notch 52, adjacent to the nose of the user, are substantially horizontal to each side of the nose, as seen in Fig. 6 of Duffy.  Also, the nose notch 52 can have various shapes, depending on the size and shape of the nose of the user.  Id. at [0071].  Therefore, even if Fig. 6 of Duffy does not show the horizontal configuration as claimed, it would have been obvious to change the shape of the nose notch 52 to have this structure, depending on the size and shape of the user’s nose.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776